                                          1   Robert A. Julian
                                              Cecily A. Dumas
                                          2   BAKER & HOSTETLER LLP
                                              1160 Battery Street, Suite 100
                                          3   San Francisco, CA 94111
                                              Telephone:     310.820.8800
                                          4   Facsimile:     310.820.8859
                                              Email: rjulian@bakerlaw.com
                                          5   Email: cdumas@bakerlaw.com
                                          6   Eric E. Sagerman
                                              Lauren T. Attard
                                          7   BAKER & HOSTETLER LLP
                                              11601 Wilshire Boulevard
                                          8   Suite 1400
                                              Los Angeles, CA 90025
                                          9   Telephone:    310.820.8800
                                              Facsimile:    310.820.8859
                                         10   Email: esagerman@bakerlaw.com
                                              Email: lattard@bakerlaw.com
                                         11
                                              Proposed Counsel for Official
B AKER & H OSTE TLER LLP




                                         12   Committee of Tort Claimants
   A TTORNEYS AT L AW
                           LOS ANGELES




                                         13

                                         14                               UNITED STATES BANKRUPTCY COURT

                                         15                               NORTHERN DISTRICT OF CALIFORNIA

                                         16                                    SAN FRANCISCO DIVISION

                                         17   In re:                                             Case No. 19-30088 (DM)
                                         18   PG&E CORPORATION                                   Chapter 11
                                         19            -and-                                     (Lead Case)
                                         20   PACIFIC GAS AND ELECTRIC                           (Jointly Administered)
                                              COMPANY,
                                         21
                                                                             Debtors
                                         22

                                         23                                                      OBJECTION OF THE OFFICIAL
                                              □ Affects PG& E Corporation                        COMMITTEE OF TORT CLAIMANTS
                                         24                                                      TO DEBTORS’ DIP FINANCING
                                              □ Affects Pacific Gas and Electric Company         MOTION (ECF NO. 23)
                                         25
                                              ■ Affects both Debtors                             Date:         March 13, 2019
                                         26                                                      Time:         9:30 a.m. (Pacific Time)
                                              *All papers shall be filed in the Lead Case,       Place:        United States Bankruptcy Court
                                         27   No. 19-30088 (DM)                                                Courtroom 17, 16 Floor
                                                                                                               San Francisco, CA 94102
                                         28


                                         Case: 19-30088        Doc# 800    Filed: 03/08/19   -Entered:
                                                                                               1-      03/08/19 12:58:59     Page 1 of
                                                                                        22
                                          1                                                      TABLE OF CONTENTS
                                          2                                                                                                                                            Page
                                          3   SUMMARY OF ARGUMENT ...................................................................................................... 5
                                          4   INTRODUCTORY STATEMENT ................................................................................................ 6
                                          5   JURISDICTION AND VENUE ..................................................................................................... 9
                                              PROCEDURAL BACKGROUND ................................................................................................. 9
                                          6
                                              FACTUAL BACKGROUND ....................................................................................................... 10
                                          7
                                              ARGUMENT ................................................................................................................................ 14
                                          8             I.         The Bankruptcy Court Should Retain Control of, and Limit, DIP Lender
                                          9                        Remedies. .............................................................................................................. 14
                                                        II.        The DIP Lenders Seek Undue Control Over the Chapter 11 Cases. ..................... 17
                                         10
                                                        III.       The DIP Lenders Cannot Use the DIP Loans to Improve the Position of Their
                                         11                        Prepetition Unsecured Claims. .............................................................................. 20
B AKER & H OSTE TLER LLP




                                         12             IV.        The Committee Objects to Additional Provisions of the DIP Facility.................. 20
   A TTORNEYS AT L AW
                           LOS ANGELES




                                              CONCLUSION ............................................................................................................................. 22
                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28


                                         Case: 19-30088           Doc# 800           Filed: 03/08/19              -Entered:
                                                                                                                    2-      03/08/19 12:58:59                      Page 2 of
                                                                                                  22
                                          1                                                      TABLE OF AUTHORITIES
                                          2                                                                                                                                            Page(s)
                                          3   Cases
                                          4
                                              In re Ames Dep’t Stores, Inc.,
                                          5       115 B.R. 34 (Bankr. S.D.N.Y. 1990) ........................................................................................21

                                          6   Automatic Sprinkler Corp. v. S. Cal. Edison Co.,
                                                 266 Cal. Rptr. 662 (Cal. Ct. App. 1989) ...................................................................................17
                                          7
                                              In re Crouse Group, Inc.,
                                          8       71 B.R. 544 (Bankr. E.D. Pa. 1987) ..........................................................................................21
                                          9
                                              In re Fleetwood Enters., Inc.,
                                         10       427 B.R. 852 (Bankr. C.D. Cal. 2010), aff’d, 471 B.R. 319 (B.A.P. 9th Cir.
                                                  2012) .........................................................................................................................................21
                                         11
                                              Hosford v. Henry,
B AKER & H OSTE TLER LLP




                                         12      238 P.2d 91 (Cal. Dist. Ct. App. 1951) .....................................................................................17
   A TTORNEYS AT L AW
                           LOS ANGELES




                                         13   Pac. Gas & Elec. Co.
                                                 [D.19-01-025]............................................................................................................................13
                                         14

                                         15   Pac. Gas & Elec. Co.
                                                 [D.19-01-026]............................................................................................................................13
                                         16
                                              In re Qualitech Steel Corp.,
                                         17       276 F.3d 245 (7th Cir. 2001).....................................................................................................21
                                         18   In re Tenney Vill. Co., Inc.,
                                                  104 B.R. 562 (Bankr. D.N.H. 1989) .........................................................................................19
                                         19
                                              Statutes
                                         20

                                         21   11 U.S.C. §§ 105(a), 363(b) ..............................................................................................................8

                                         22   28 U.S.C. §§ 157 and 1334 ...............................................................................................................9

                                         23   28 U.S.C. § 157(b)(2)........................................................................................................................9

                                         24   28 U.S.C. §§ 1408 and 1409 .............................................................................................................9
                                         25   Bankruptcy Code...................................................................................................................9, 17, 19
                                         26   Bankruptcy Code section 364(c) .....................................................................................................21
                                         27
                                              Bankruptcy Code §§ 503(b)(3)(D) and 503(b)(4)...........................................................................22
                                         28
                                              Bankruptcy Code section 1102(a)(1) ..............................................................................................10

                                         Case: 19-30088            Doc# 800            Filed: 03/08/19              -Entered:
                                                                                                                      3-      03/08/19 12:58:59                        Page 3 of
                                                                                                    22
                                          1   Bankruptcy Code sections 1107(a) and 1108....................................................................................9
                                          2   Bankruptcy Code Section 1129.......................................................................................................18
                                          3   California Public Utilities Code (“PUC”).......................................................................................13
                                          4
                                              Public Utilities Code § 851 .................................................................................................14, 15, 17
                                          5
                                              PUC ...........................................................................................................................................14, 15
                                          6
                                              PUC § 362 .................................................................................................................................15, 19
                                          7
                                              PUC Section 817 .............................................................................................................................13
                                          8
                                              PUC §§ 817, 818, 823 & 851 ..........................................................................................................13
                                          9
                                              PUC §§ 829(c) & 853(b) .................................................................................................................13
                                         10

                                         11   Rules
B AKER & H OSTE TLER LLP




                                         12   Bankruptcy Rule 1015(b) ..................................................................................................................9
   A TTORNEYS AT L AW
                           LOS ANGELES




                                         13   Other Authorities

                                         14   CPUC Order No. 1 ....................................................................................................................13, 14

                                         15   CPUC Order No. 2 ..........................................................................................................................13
                                         16   DIP Credit Agreement—“Events of Default” ......................................................................... passim
                                         17   http://docs.cpuc.ca.gov/PublishedDocs/
                                         18       Published/G000/M262/K938/262938745.PDF .........................................................................13

                                         19   , http://docs.cpuc.ca.gov/PublishedDocs/Efile/G000/M237/K661/237661308.PDF......................13

                                         20   Interim Order ⁋ 3 .............................................................................................................................16

                                         21   PG&E CPUC Application at § VII .................................................................................................13
                                         22   Section 4—“Representation and Warranties” .................................................................................15
                                         23   Section 6—“Affirmative Covenants” .............................................................................................15
                                         24   Section 7—“Negative Covenants” ..................................................................................................15
                                         25
                                              Second Order to Show Cause Why PG&E’s Conditions of Probation Should Not
                                         26      Be Modified, Document No. 1027 ..............................................................................................6

                                         27   to the CPUC Order No. 1 ................................................................................................................13

                                         28


                                         Case: 19-30088            Doc# 800            Filed: 03/08/19              -Entered:
                                                                                                                      4-      03/08/19 12:58:59                        Page 4 of
                                                                                                    22
                                          1             The Official Committee of Tort Claimants (hereafter, the “Committee”), representing the
                                          2   largest group of stakeholders in these bankruptcy cases, hereby submits this objection (“Objection”)
                                          3   to the Motion for Interim and Final Orders (I) Authorizing the Debtors to Obtain Senior Secured,
                                          4   Superpriority, Postpetition Financing, (II) Granting Liens and Superpriority Claims, (III)
                                          5   Modifying the Automatic Stay, (IV) Scheduling Final Hearing and (V) Granting Related Relief
                                          6   (ECF No. 23) (the “Motion”)1 filed by PG&E Corp. and Pacific Gas and Electric Company
                                          7   (collectively, the “Debtors” or “PG&E”).
                                          8                                           SUMMARY OF ARGUMENT

                                          9             The protections granted to the DIP Lenders under the proposed order bear no relationship

                                         10   to the actual risk to the DIP Lenders of nonpayment in these Cases. Eight of nine DIP Lenders also

                                         11   hold prepetition unsecured claims against both the utility and the holding company. Any control
B AKER & H OSTE TLER LLP




                                         12   over the Debtors’ plan process or their assets through the provisions of the DIP Loans will give
   A TTORNEYS AT L AW
                           LOS ANGELES




                                         13   these unsecured creditors an unfair advantage in negotiations over other claimants holding claims

                                         14   of the same priority. Approval of the Motion should be conditioned on the following terms:

                                         15                     Eliminate the automatic stay relief upon the Court finding that a “Termination

                                         16                      Event” has occurred.

                                         17                     Limit any stay relief that is granted by the Court to enforcement of liens on the

                                         18                      Debtors’ assets that do not constitute “utility assets,” and allow further relief only

                                         19                      upon a showing by the DIP Lenders that amounts remain owing after all non-utility

                                         20                      asset collateral has been liquidated.

                                         21                     Condition the borrowing on the Debtors’ agreement to use a small portion of the

                                         22                      proceeds to (1) fund a program for housing, food and other necessities for Camp fire

                                         23                      victims who are still living in tents or trailers or sleeping on friends’ couches, and

                                         24                      (2) pay the roughly $15-20 million in signed settlements with Butte County victims

                                         25                      that the Debtors refused to pay shortly before filing the Cases.

                                         26

                                         27

                                         28
                                              1
                                                  Capitalized terms used but not defined in this Objection have the meanings given to them in the Motion.


                                         Case: 19-30088          Doc# 800       Filed: 03/08/19        -Entered:
                                                                                                         5-      03/08/19 12:58:59            Page 5 of
                                                                                             22
                                          1                                     INTRODUCTORY STATEMENT
                                          2           The Debtors and the DIP Lenders propose financing terms that may constitute “market”

                                          3   terms on Wall Street or in a standard business bankruptcy case, but the terms are by no means

                                          4   justifiable in this case given the essential public service the Debtors provide to millions of

                                          5   Californians. It is not acceptable for the DIP Lenders to reserve for themselves the unilateral right

                                          6   to foreclose on utility assets, nor control the timing or terms of the plan of reorganization. DIP

                                          7   Lenders should not be able to procure a seat at the table in these Cases in any meaningful respect

                                          8   where the collateral for the proposed DIP Loans is worth many times the amount of the loans and

                                          9   the DIP Lenders have no meaningful risk of nonpayment.

                                         10           It is undisputed that the Debtors need this borrowing. They currently lack sufficient cash

                                         11   to operate the utility and comply with laws and regulations governing system maintenance,
B AKER & H OSTE TLER LLP




                                         12   vegetation management and safety, which they have repeatedly violated over the years. The
   A TTORNEYS AT L AW
                           LOS ANGELES




                                         13   reasons why the Debtors lack sufficient cash is appalling: As noted by the United States District

                                         14   Court on March 5, 2019, the utility paid out immense sums in dividends--$798 million and $925

                                         15   million in 2017 and 2016 respectively,2 while knowingly failing to properly inspect and maintain

                                         16   its electrical system, in part resulting in the most catastrophic loss of life from a single fire in the

                                         17   Camp fire in November 2018. In addition to binging on dividends—almost $2 billion in 2016 and

                                         18   2017—the Debtors misspent their cash in countless other ways. In the context of this discussion,

                                         19   however, the Debtors’ reckless spending is not the point. The Debtors need the cash and DIP

                                         20   Lenders are willing to finance operations and a reorganization. The point is what the DIP Lenders

                                         21   should or should not be able to obtain in exchange for making relatively riskless loans.

                                         22           In broad strokes, the Committee objects to the following aspects of the relief sought by the

                                         23   Motion:

                                         24          Lien Enforcement Upon Default. PG&E’s business operations are different from the

                                         25           typical business bankruptcy in which a DIP lender is permitted to seize control of the assets

                                         26           following defaults under a DIP loan. PG&E provides quasi-public utility services to

                                         27
                                              2
                                               Second Order to Show Cause Why PG&E’s Conditions of Probation Should Not Be Modified, Document No. 1027,
                                         28   dated March 5, 2019, in United States v. Pacific Gas and Electric Company, United States District Court for the
                                              Northern District of California, Case No. CR 14-0175 WHA.


                                         Case: 19-30088      Doc# 800        Filed: 03/08/19      -Entered:
                                                                                                    6-      03/08/19 12:58:59           Page 6 of
                                                                                          22
                                          1          millions of Northern Californians, the disruption of which could be catastrophic and result
                                          2          in the loss of lives during the administration of these bankruptcy cases. PG&E received
                                          3          authorization from the CPUC to grant liens securing the DIP Loans, but the CPUC Orders
                                          4          (as defined below) do not address the enforcement of the liens. Under the Interim Order,
                                          5          the stay is automatically lifted, and the DIP Lenders may enforce their liens, upon the
                                          6          occurrence of a DIP Termination Event, as defined term in the Interim Order. In closed
                                          7          proceedings, the CPUC authorized PG&E to incur this debt due to the risk to the public
                                          8          health and safety of Californians.       The Court should not relinquish its authority to
                                          9          independently determine whether the stay should be lifted, or what remedies the DIP
                                         10          Lenders may be permitted to exercise. At the very minimum, lien enforcement should be
                                         11          permitted only upon a showing that the DIP Lenders’ exercise of remedies will not create a
B AKER & H OSTE TLER LLP




                                         12          risk of disruption of the provision of electricity and gas to PG&E’s customers or the safety
   A TTORNEYS AT L AW
                           LOS ANGELES




                                         13          of the public.
                                         14         Undue Control of the DIP Lenders Over Administration of the Cases. PG&E filed
                                         15          these cases as solvent cases, reflecting in their voluntary petitions $71.4 billion in assets and
                                         16          $51.7 billion in liabilities. The shares of PG&E Corp., the holding company, are currently
                                         17          trading on the New York Stock Exchange in the range of $18/share. PG&E proposes to
                                         18          incur DIP Financing in an amount not to exceed $5.5 billion. Under the Interim Order, the
                                         19          Court authorized liens on substantially all of PG&E’s assets. Based on PG&E’s estimated
                                         20          asset value, the collateral securing the DIP Loans has a value over ten times the amount of
                                         21          aggregate DIP borrowing. Many constituents will be involved in the negotiation of a
                                         22          successful plan in these cases, including the CPUC, the Federal Energy Regulatory
                                         23          Commission (“FERC”), the State of California, the Debtors, their unsecured creditors,
                                         24          equity security holders, ratepayers, and most importantly, the thousands of victims of the
                                         25          Debtors’ negligent, reckless, and criminal conduct who are represented in these cases by
                                         26          the Committee. The DIP Lenders should not be granted any rights whatsoever under the
                                         27          Final Order that may have the effect of allowing them to disrupt or unduly influence the
                                         28          plan process. This Court must not allow a handful of banks pushing their own parochial


                                         Case: 19-30088    Doc# 800       Filed: 03/08/19     -Entered:
                                                                                                7-      03/08/19 12:58:59         Page 7 of
                                                                                       22
                                          1          interests in protecting their prepetition unsecured claims to interfere with, delay, accelerate,
                                          2          or disrupt in any way plan formulation and timing in these cases.
                                          3         Use of Proceeds. The Debtors propose to borrow up to $5.5 billion. They have already
                                          4          asked the Court for approval to spend up to $235 million in bonuses this year plus other
                                          5          programs adding to up to $350 million (STIP Motion, ECF No. 782), and $1 million to
                                          6          fund its obligations under a prepetition agreement with Butte County (Corrected Motion to
                                          7          Continue Performance Under Prepetition Settlement Agreement with Butte County, etc.,
                                          8          ECF No. 770). They also asked the Court to allow them to pay $65,500,000 million to pay
                                          9          prepetition obligations owed to shippers, warehousemen and other lien claimants (Motion
                                         10          of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363(b), etc. for Interim and Final Authority to
                                         11          Pay Prepetition Obligations Owed to Shippers, Warehousemen and Other Lien Claimants,
B AKER & H OSTE TLER LLP




                                         12          etc., ECF No. 13). They obtained authority under a first day motion to pay prepetition
   A TTORNEYS AT L AW
                           LOS ANGELES




                                         13          employee claims $256,000,000 (Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a),
                                         14          363(b), etc. for Interim and Final Authority to (I) Pay Prepetition Wages, Salary,
                                         15          Withholding Obligations, etc., ECF No. 7). Debtors also want to pay for “operational
                                         16          integrity,” a/k/a critical vendors, $116,000,000 (Motion of Debtors Pursuant to 11 U.S.C.
                                         17          §§ 105(a), 363(b), etc. for Interim and Final Authority to Pay Prepetition Obligations Owed
                                         18          to Certain Safety and Reliability, etc., ECF No. 12). These special items that the Debtor is
                                         19          seeking authority to pay total over $788,500,000. The Committee is asking that the Court
                                         20          require PG&E to spend a small fraction of the foregoing amount to alleviate ongoing human
                                         21          suffering PG&E caused in the first place. The total amount of agreed Butte settlement
                                         22          payments is unknown to the Committee, but is estimated to not exceed the sum of $20
                                         23          million. Similarly, the Committee does not know the cost of food and housing support for
                                         24          residents of Paradise, California, a town that PG&E incinerated, but insists that caring for
                                         25          these victims MUST be a top priority of the Debtors.
                                         26         Improvement in Position of the DIP Lenders’ Prepetition Unsecured Claims. Eight of
                                         27          the nine DIP Lenders also made prepetition unsecured loans to the Utility and PG&E Corp.
                                         28          Nothing in the DIP Credit Agreement or the Final Order should permit the facilitation of


                                         Case: 19-30088    Doc# 800       Filed: 03/08/19     -Entered:
                                                                                                8-      03/08/19 12:58:59        Page 8 of
                                                                                       22
                                          1          the early payment of the amounts due under these prepetition loans. This is particularly
                                          2          important with respect to the $650 million unsecured debt of PG&E Corp., since creditors
                                          3          of PG&E Corp. are subordinate to the payment in full of all claims against the Utility,
                                          4          including the claims of all tort victims.
                                          5                                     JURISDICTION AND VENUE
                                          6          The United States Bankruptcy Court for the Northern District of California (“Bankruptcy
                                          7   Court”) has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and 1334 and the Order
                                          8   Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges of the United States District
                                          9   Court of the Northern District of California, dated February 22, 2016. Venue in this District is
                                         10   proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding within the
                                         11   meaning of 28 U.S.C. § 157(b)(2).
B AKER & H OSTE TLER LLP




                                         12                                   PROCEDURAL BACKGROUND
   A TTORNEYS AT L AW
                           LOS ANGELES




                                         13          On January 29, 2019, the Debtors commenced their Chapter 11 Cases by filing voluntary
                                         14   petitions for relief under the Bankruptcy Code. On that same day, the Debtors filed the Motion
                                         15   seeking to enter into the DIP Credit Agreement. The Debtors presently operate their business and
                                         16   manage their properties as debtors-in-possession pursuant to sections 1107(a) and 1108 of the
                                         17   Bankruptcy Code. No trustee or examiner has been appointed in the Chapter 11 Cases.
                                         18          The factual background relating to the Debtors’ commencement of the Chapter 11 Cases is
                                         19   set forth in detail in the Wells Declaration (ECF Nos. 28 & 263). The Debtors also rely upon the
                                         20   Declaration of David Kurtz (ECF No. 24) in support of the Motion. Mr. Kurtz advised the Debtors
                                         21   with respect to postpetition financing.
                                         22          On January 31, 2019, the Court entered an order (ECF No. 207) directing the joint
                                         23   administration of the Chapter 11 Cases pursuant to Bankruptcy Rule 1015(b). And, the Court also
                                         24   entered the Interim Order (ECF No. 217) granting the Motion on an interim basis.
                                         25          On February 1, 2019, the Court entered an order (ECF No. 228) extending the deadlines for
                                         26   the Debtors to file their schedules of assets and liabilities until March 14, 2019, and statements of
                                         27   financial affairs until April 15, 2019.
                                         28


                                         Case: 19-30088     Doc# 800       Filed: 03/08/19       -Entered:
                                                                                                   9-      03/08/19 12:58:59    Page 9 of
                                                                                        22
                                           1            On February 15, 2019, the U.S. Trustee appointed eleven tort claimants as an official
                                           2   committee pursuant to section 1102(a)(1) of the Bankruptcy Code. The identity of each current
                                           3   TCC member, the fires in which they suffered losses, and the nature of their losses is described
                                           4   below:
                                           5    Committee Member                  Fire                             Nature of Losses
                                                GER Hospitality, LLC              Nuns                             Business Loss
                                           6    c/o Adolfo Veronese
                                                Angela Loo                        Camp                             Wrongful Death
                                           7    Kirk Trostle                      Camp                             Business and Home Loss
                                                Tom Wehe                          Camp                             Wrongful Death
                                           8    Karen Gowins                      Camp                             Home Loss
                                                Agajanian, Inc.                   North Bay                        Business Loss
                                           9    c/o Gary Agajanian
                                                Susan Slocum                      Ghost Ship                       Wrongful Death
                                          10    Samuel Maxwell                    Ghost Ship                       Personal Injury
                                                Wagner Family Wines-              Atlas                            Business Loss
                                          11    Caymus Vineyards
                                                c/o Michael Carlson
B AKER & H OSTE TLER LLP




                                          12
   A TTORNEYS AT L AW




                                                Greg Wilson                       Tubbs                            Personal Injury
                           LOS ANGELES




                                                Karen Lockhart                    Cascade                          Wrongful Death
                                          13

                                          14            Each of these victims suffered devastating personal losses at the hands of PG&E. In the
                                          15   aggregate, the victims whose interests they represent in these Chapter 11 Cases have suffered
                                          16   damages in the staggering aggregate amount of over $30 billion, by PG&E’s own estimates.
                                          17                                      FACTUAL BACKGROUND
                                          18            The Fire Claims
                                          19            The Committee represents the victims of PG&E equipment-related disasters that killed 166
                                          20   individuals, burned up three percent (3%) of the State, decimated three entire communities,
                                          21   destroyed over 32,000 structures, and produced over $30 billion of PG&E damage claims that
                                          22   forced the company into bankruptcy: 2015 Butte Fire (921 homes destroyed); 2016 Ghost Ship
                                          23   Fire (36 deaths); 2017 North Bay Fire Siege (44 deaths, 14,700 structures destroyed); and the 2018
                                          24   Camp Fire (86 deaths, 18,000 structures destroyed).
                                          25            The State of California has repeatedly fined PG&E for its safety violations. The California
                                          26   Department of Forestry and Fire Protection has referred over a dozen criminal citations to the
                                          27   State’s local district attorneys for PG&E’s safety violations involved in the 2017 fires. A San
                                          28   Francisco federal jury convicted PG&E of intentionally and knowingly violating gas line safety


                                         Case: 19-30088      Doc# 800      Filed: 03/08/19 -Entered:
                                                                                             10 -    03/08/19 12:58:59         Page 10 of
                                                                                        22
                                           1   requirements and intentionally and knowingly obstructing the NTSB’s investigation of PG&E’s
                                           2   culpability for the 2010 gas explosion. And, finally, on the second day of PG&E’s case, the
                                           3   Honorable William Alsup, Judge, United States District Court for the Northern District of
                                           4   California, convicted PG&E of failing to report yet another criminal investigation of the company
                                           5   arising out of one of the 2017 fires (the Honey Fire).
                                           6             At the end of the conviction hearing four weeks ago, Judge Alsup asked PG&E why he
                                           7   should not just order PG&E to stop killing people as a condition of its criminal probation. With
                                           8   that record in place, PG&E served a copy of the Motion on every major creditor in these cases
                                           9   except for the PG&E victims whose claims forced PG&E to file for bankruptcy in the first place.
                                          10             The Debtors’ Prepetition Bank Debt
                                          11             Although the Debtors have yet to file their Statement of Financial Affairs and Schedules,
B AKER & H OSTE TLER LLP




                                          12   the Motion, together with the Debtors’ filings with the Securities and Exchange Commission
   A TTORNEYS AT L AW
                           LOS ANGELES




                                          13   discloses the following bank debt:
                                          14       Debt Capital Structure       Amount          Lenders
                                                   DIP Facilities               $5.5 billion    JPMorgan Chase Bank, N.A.
                                          15                                                    Bank of America, N.A.
                                                                                                Citibank, N.A.
                                          16                                                    Wells Fargo Bank, N.A
                                                                                                Barclays Bank PLC
                                          17                                                    BNP Paribas
                                                                                                Goldman Sachs Bank USA
                                          18                                                    MUFG Union Bank, N.A.
                                                                                                Credit Suisse AG
                                          19       Unsecured Revolving          $3 billion      JPMorgan Chase Bank, N.A.
                                                   Credit Facilities to                         Bank of America, N.A
                                          20       Pacific Gas and Electric                     Citibank, N.A.
                                                   Company (Utility) dated                      Wells Fargo Bank, N.A.
                                          21       April 27, 20153                              Barclays Bank PLC
                                                                                                BNP Paribas
                                          22                                                    Goldman Sachs Bank USA
                                                                                                MUFG Union Bank, N.A.
                                          23                                                    Morgan Stanley Bank, N.A.
                                                                                                Morgan Stanley Senior Funding, Inc.
                                          24                                                    The Bank of New York Mellon, N.A.
                                                                                                Mizuho Corporate Bank, Ltd.
                                          25                                                    Royal Bank of Canada
                                                                                                U.S. Bank N.A.
                                          26                                                    TD Bank, N.A.
                                                                                                Canadian Imperial Bank of Commerce
                                          27                                                    Sumitomo Mitsui Banking Corporation
                                          28
                                               3
                                                    PG&E, Form 10-Q (Mar. 31, 2015), Exhibit 10.2. This information is current according to PG&E, Form 8-K


                                         Case: 19-30088        Doc# 800       Filed: 03/08/19 -Entered:
                                                                                                11 -    03/08/19 12:58:59            Page 11 of
                                                                                           22
                                           1    Debt Capital Structure          Amount           Lenders
                                                Unsecured Revolving             $300             JPMorgan Chase Bank, N.A.
                                           2    Loan to PG&E Corp.              million          Bank of America, N.A.
                                                (Holding Company)                                Citibank, N.A.
                                           3    dated April 27, 2015 4                           Wells Fargo Bank, N.A.
                                                                                                 Barclays Bank PLC
                                           4                                                     BNP Paribas
                                                                                                 Goldman Sachs Bank USA
                                           5                                                     MUFG Union Bank, N.A.
                                                                                                 Morgan Stanley Bank, N.A.
                                           6                                                     Morgan Stanley Senior Funding, Inc.
                                                                                                 The Bank of New York Mellon, N.A.
                                           7                                                     Mizuho Corporate Bank, Ltd.
                                                                                                 Royal Bank of Canada
                                           8                                                     U.S. Bank N.A.
                                                                                                 TD Bank, N.A.
                                           9                                                     Canadian Imperial Bank of Commerce
                                                                                                 Sumitomo Mitsui Banking Corporation
                                          10    Unsecured Term Loan to          $350             Mizuho Bank, Ltd.
                                                PG&E Corp. (Holding             million          Royal Bank of Canada
                                          11    Company) dated                                   Sumitomo Mitsui Banking Corporation
                                                April 16, 2018 5
B AKER & H OSTE TLER LLP




                                          12    Unsecured Term Loan to          $250             MUFG Union Bank, N.A.
   A TTORNEYS AT L AW




                                                Pacific Gas and Electric        million          U.S. Bank N.A.
                           LOS ANGELES




                                          13    Company (Utility) dated
                                                February 23, 20186
                                          14

                                          15
                                                       Eight of the nine DIP Lenders—JPMorgan Chase, Bank of America, Citibank, Wells Fargo,
                                          16
                                               Barclays, BNP Paribas, Goldman Sachs and MUFG Union Bank—hold prepetition loans to the
                                          17
                                               Utility and PG&E Corp. These prepetition loans are all unsecured.
                                          18
                                                       CPUC Approval of Postpetition Secured Financing
                                          19
                                                       The California Public Utilities Code (“PUC”) requires a public utility to obtain CPUC
                                          20
                                               approval to issue short-term and long-term debt. PUC §§ 817, 818, 823 & 851. The CPUC may
                                          21
                                               exempt a utility from these requirements if it finds that the application thereof with respect to the
                                          22
                                               utility is not necessary in the public interest. PUC §§ 829(c) & 853(b). In closed proceedings
                                          23
                                               A.18-10-003 and A.18-11-001, the CPUC granted the Debtors’ requests to enter orders exempting
                                          24
                                               the DIP Financing from PUC §§ 817, 818, 823 & 851.7
                                          25

                                          26   (Nov. 13, 2018).
                                               4
                                                 PG&E, Form 10-Q (Mar. 31, 2015), Exhibit 10.1. This information is current according to PG&E, Form 8-K
                                          27   (Nov. 13, 2018).
                                               5
                                                 PG&E Corp., Form 8-K (Apr. 16, 2018).
                                          28   6
                                                 PG&E Corp., Form 8-K (Feb. 23, 2018).
                                               7
                                                 The CPUC issued two decisions simultaneously, one authorizing long-term debt and another authorizing short-term


                                         Case: 19-30088       Doc# 800       Filed: 03/08/19 -Entered:
                                                                                               12 -    03/08/19 12:58:59                  Page 12 of
                                                                                          22
                                           1            In PG&E’s original application to the CPUC,8 PG&E stated that it would use the DIP
                                           2   Financing for the purposes permitted by PUC Section 817: not more than $4.72 billion for
                                           3   “construction expenditures and acquisition of property”; $1.35 billion “for the retirement, refunding
                                           4   or reissuance of securities previously issued”; $1.35 billion for “expected refinancing in 2020 and
                                           5   2021”; and $600 million for “contingency purposes.” PG&E CPUC Application at § VII.
                                           6            The CPUC also discussed the purposes of the DIP Financing: “PG&E stated that one
                                           7   purpose of the DIP Financing is to support its ongoing operations and a basic principle of utility
                                           8   law is that reliable gas and electric service is of the utmost importance to the safety, health, and
                                           9   welfare of Californians.” CPUC Order No. 1 at p. 7. Despite PG&E’s representations, the DIP
                                          10   Credit Agreement goes further than its previously stated purposes and broadly authorizes the use
                                          11   of the DIP Loans for “general corporate purposes.” DIP Credit Agreement at § 4.12. General
B AKER & H OSTE TLER LLP




                                          12   corporate purposes certainly encompass the relatively small payments sought by the Committee to
   A TTORNEYS AT L AW
                           LOS ANGELES




                                          13   fund relief for victims still homeless in Paradise, California, as a result of PG&Es reckless and
                                          14   criminal conduct and payments to Butte fire claimants who have been waiting over three years for
                                          15   payment of their claims.
                                          16            While the CPUC authorized the DIP Financing, the decisions did not address the foreclosure
                                          17   or transfer of ownership of the assets in the event of a default. CPUC Order No. 1 at p. 3 (“This
                                          18   exemption does not extend to the transfer of ownership of any utility asset which is secured as part
                                          19   of the Debtor-in-Possession financing…. Pacific Gas and Electric Company must seek [CPUC]
                                          20   approval to execute such a transfer under Public Utilities Code § 851”). The CPUC stated that this
                                          21   limitation is responsive to a commentator’s request that the utility assets remain in service in the
                                          22   event of a forfeiture. Id. at p. 9.
                                          23

                                          24

                                          25   debt. See Pac. Gas & Elec. Co. [D.19-01-026] (Jan. 30, 2019) (slip op.) http://docs.cpuc.ca.gov/PublishedDocs/
                                               Published/G000/M262/K938/262938745.PDF (“CPUC Order No. 1”) (regarding long-term debt); Pac. Gas & Elec.
                                          26   Co. [D.19-01-025] (Jan. 30, 2019) (slip op.) (authorizing short-term debt) (“CPUC Order No. 2,” and together, the
                                               “CPUC Orders”). Since the decisions are identical in all aspects relevant to this Response, all citations herein will be
                                          27   to the CPUC Order No. 1.
                                               8
                                                 See Pac. Gas & Elec. Co.’s Application for Debt & Preferred Stock Authorization, [A.18-11-001] (Nov. 5, 2018), at
                                          28   pp. 14-15, http://docs.cpuc.ca.gov/PublishedDocs/Efile/G000/M237/K661/237661308.PDF (the “PG&E CPUC
                                               Application”).


                                         Case: 19-30088        Doc# 800        Filed: 03/08/19 -Entered:
                                                                                                 13 -    03/08/19 12:58:59                     Page 13 of
                                                                                            22
                                           1                                               ARGUMENT
                                           2   I.      The Bankruptcy Court Should Retain Control of, and Limit, DIP Lender Remedies.
                                           3           The Committee first objects to the Motion to the extent it seeks to eliminate the Court’s
                                           4   involvement should a “DIP Termination Event” occur under the DIP Credit Agreement.
                                           5   See Interim Order at ¶ 14. Given the nature of the Debtors’ business, the amount of the DIP Loans,
                                           6   and the size of the Debtors’ estate, the Court must retain authority to grant targeted relief from the
                                           7   automatic stay if a DIP Termination Event occurs. Regardless of how the Lenders determine to
                                           8   foreclose on the Debtors’ assets, whether with or without the CPUC’s approval, it may do so in a
                                           9   way that harms the interests of the Committee’s constituency, the many thousands of innocent
                                          10   victims, without the ultimate oversight of Court as to the best path forward for all stakeholders.
                                          11           PG&E is a quasi-public entity that performs critical services to the public. The health and
B AKER & H OSTE TLER LLP




                                          12   safety of the public rest in the hands of PG&E—it ensures that everything from hospitals to
   A TTORNEYS AT L AW
                           LOS ANGELES




                                          13   businesses to traffic signals have reliable electricity, and yet it also must take safety precautions
                                          14   and make upgrades to protect the public from the dangers of the transmission of electricity.
                                          15           Because of this critical function, the CPUC regulates PG&E by enforcing provisions of the
                                          16   PUC. These regulations include safety requirements as well as financial regulations to ensure
                                          17   reliability of service. See, e.g., PUC § 851 (requiring that the CPUC approve a utility’s disposition
                                          18   or encumbrance of an asset that is “necessary or useful in the performance of its duties”). In a
                                          19   Section 851 proceeding, the CPUC must “ensure that facilities needed to maintain the reliability of
                                          20   the electric supply remain available and operational….” PUC § 362.
                                          21           After the CPUC approved the creation of the DIP Liens, and after the Interim Order was
                                          22   entered, the DIP Lenders obtained liens on the Debtors’ assets, which were unencumbered prior to
                                          23   bankruptcy. This all occurred before the Committee was formed.
                                          24           The Committee now vigorously asserts that the DIP Lenders should be limited to
                                          25   foreclosure of their liens against assets of the Debtors that do not constitute utility assets within the
                                          26   meaning of the Public Utilities Code.
                                          27

                                          28


                                         Case: 19-30088      Doc# 800      Filed: 03/08/19 -Entered:
                                                                                             14 -    03/08/19 12:58:59             Page 14 of
                                                                                        22
                                           1   The DIP Lenders Should Not Have Unfettered Authority Following a DIP Termination Event
                                           2          The Committee is concerned because, by all accounts, the Debtors’ assets are critical to the
                                           3   proper operation of the Utility, and yet, under the Interim Order, the Court has no authority to
                                           4   protect the Debtors’ assets in the event of a DIP Termination Event. See Interim Order at ¶ 14.
                                           5          DIP Termination Events include numerous triggers, including all “Events of Default” under
                                           6   the DIP Credit Agreement. Interim Order at ¶ 13. Section 8 of the DIP Credit Agreement—“Events
                                           7   of Default”—standing alone is 4 pages and has 19 subsections, which subsections cross-reference
                                           8   other sections of the DIP Credit Agreement, including Section 4—“Representation and
                                           9   Warranties”—and all of Section 7—“Negative Covenants”—and part of Section 6—“Affirmative
                                          10   Covenants”—plus definitions.      The Debtors and their non-debtor subsidiaries must walk on
                                          11   tightrope to avoid tripping any of these provisions.
B AKER & H OSTE TLER LLP




                                          12          For example, an Event of Default could occur by something as remote as a subsidiary failing
   A TTORNEYS AT L AW
                           LOS ANGELES




                                          13   to comply with a condition relating to its own indebtedness. Credit Agreement § 8(e). Or, an Event
                                          14   of Default could occur if a material portion of the DIP Collateral is damaged, for any reason, and
                                          15   the insurance proceeds are materially less than the fair market value of the property. Id. at § 8(r).
                                          16   Or, more likely, this Court could order the appointment of a trustee or examiner. Id. at § 8(i).
                                          17          The Debtors could trip a Negative Covenant, such as the agreement not to loan or advance
                                          18   in the aggregate more than $25 million at one time to Debtors and to non-debtor subsidiaries for
                                          19   customary business purposes, including payroll advances, business related travel, and relocation
                                          20   expenses. Id at § 7.4(j), 8(c). The Debtors could trip an Affirmative Covenant by failing to provide
                                          21   notice of “any event that would reasonably be expected to result in a Material Adverse Effect.” Id.
                                          22   at §§ 6.7(a) & 8(c). The list goes on and on and on.
                                          23          And, importantly, any DIP Termination Event triggers an automatic lifting of the stay after
                                          24   seven days’ written notice by the DIP Lenders. Interim Order at ¶ 14 (“Unless during [the]
                                          25   Remedies Notice Period, the Court determines that a DIP Termination Event has not occurred, the
                                          26   automatic stay … shall be automatically terminated immediately upon the expiration of the
                                          27   Remedies Notice Period”). The Court’s only involvement would be to adjudicate a dispute over
                                          28


                                         Case: 19-30088     Doc# 800      Filed: 03/08/19 -Entered:
                                                                                            15 -    03/08/19 12:58:59           Page 15 of
                                                                                       22
                                           1   whether a DIP Termination Event occurred, assuming it is even contested. Id. Otherwise, the
                                           2   Court’s hands would be tied.
                                           3            Therein lies the Committee’s concern: the DIP Termination Events are so numerous, and
                                           4   at times outside the Debtors’ control, and the ramifications of a DIP Termination Event are extreme
                                           5   for the Debtors and for the creditors. To protect the Debtors and the creditors, the Court must
                                           6   examine the DIP Lenders’ actions before the stay is lifted and foreclosure is a foregone conclusion.
                                           7            CPUC Review May Not Protect the Debtors’ Utility Assets
                                           8            The Debtors will be quick to point out that if a DIP Termination Event occurs and the DIP
                                           9   Lenders seek to exercise their rights and remedies, the Debtors must seek CPUC approval before
                                          10   the Lenders can foreclose on certain assets. The CPUC provided a limited grant of authority that
                                          11   does not extend to the transfer of ownership of any “utility asset” secured by the DIP financing.
B AKER & H OSTE TLER LLP




                                          12   Interim Order at ¶ 34. The Interim Order requires the Debtors to seek CPUC approval before
   A TTORNEYS AT L AW
                           LOS ANGELES




                                          13   transferring assets to the DIP Lenders. Id. This does not eliminate the Committee’s concerns.
                                          14            The law does not clearly define the limits of the CPUC’s authority, particularly regarding
                                          15   the DIP Collateral. DIP Collateral comprises substantially all of the Debtors’ prepetition and
                                          16   postpetition assets. Interim Order ⁋ 3. Yet, following a DIP Termination Event, the only
                                          17   speedbump before the DIP Lenders can execute on the DIP Liens is the requirement that the Debtors
                                          18   “seek” CPUC approval. Id. at ¶ 34. But, need to “seek” approval, and not “receive” approval, is
                                          19   not a review. To comply with the Interim Order, the Debtors need only file an application for
                                          20   approval with the CPUC. Regardless of the CPUC’s approval or disapproval, the Debtors will have
                                          21   satisfied the Interim Order’s requirements.
                                          22            Even with that requirement to “seek” approval, the DIP Lenders may not be hampered by
                                          23   the CPUC at all. Cases that have discussed PUC Section 851 assume that once a utility has granted
                                          24   a lien with CPUC approval, the secured party may initiate foreclosure as appropriate. 9 The Debtors
                                          25   will point out that the CPUC Orders require that the Debtors seek CPUC approval before any
                                          26
                                               9
                                                 See, e.g., Automatic Sprinkler Corp. v. S. Cal. Edison Co., 266 Cal. Rptr. 662, 666-67 (Cal. Ct. App. 1989) (discussing
                                          27   foreclosure of a lien and not discussing whether CPUC would have to approve the foreclosure, just the encumbrance);
                                               Hosford v. Henry, 238 P.2d 91, 99 (Cal. Dist. Ct. App. 1951) (finding that the lower court could not reform a contract
                                          28   to enhance the lien; however, if CPUC declined to approve the additional liens, “then the court may proceed to foreclose
                                               the deed of trust as written”).


                                         Case: 19-30088        Doc# 800         Filed: 03/08/19 -Entered:
                                                                                                  16 -    03/08/19 12:58:59                     Page 16 of
                                                                                             22
                                           1   foreclosure. But, the DIP Lenders may not have to comply with the CPUC Orders, particularly
                                           2   given precedent that lenders can foreclose on CPUC-approved liens.
                                           3             Based on this precedent and a plain reading of the statute, the CPUC and the Utility may
                                           4   not have the authority to revoke or stay the DIP Liens. And, even if the CPUC wanted to contest
                                           5   the DIP Lenders’ foreclosure of the CPUC-approved DIP Liens, the CPUC may not have standing
                                           6   against the DIP Lenders, who are banks not in its jurisdiction. The law, the CPUC Orders and the
                                           7   Interim Order do not clearly state that the DIP Lenders would have to abide by any CPUC ruling,
                                           8   particularly now that they have perfected DIP Liens.
                                           9             The Court provides a valuable service in overseeing this bankruptcy. At a minimum, the
                                          10   Committee requests that the Court retain authority to tailor stay relief to specific assets. The DIP
                                          11   Lenders should not be in a position where they can put $71.4 billion of assets in jeopardy under
B AKER & H OSTE TLER LLP




                                          12   these circumstances without further involvement of the Court. The Committee submits that
   A TTORNEYS AT L AW
                           LOS ANGELES




                                          13   Paragraph 14 of the Final Order should be modified so that the DIP Lenders must seek relief from
                                          14   the automatic stay prior to enforcing any of their rights and remedies upon the occurrence of any
                                          15   DIP Termination Event.10
                                          16
                                               II.       The DIP Lenders Seek Undue Control Over the Chapter 11 Cases.
                                          17
                                                         Second, the Committee objects to the Motion to the extent it affords the DIP Lenders undue
                                          18
                                               influence over these cases. The DIP Lenders’ true position in these cases does not warrant the level
                                          19
                                               of control they seek. The DIP Lenders are vastly oversecured, they have a superpriority claim, and
                                          20
                                               the amount of their claim is not nearly the largest claim in these cases. Yet, they seek to dictate
                                          21
                                               plan terms and exercise a veto right over potential exit financing. This level of control is simply
                                          22
                                               not warranted here.
                                          23

                                          24

                                          25   10
                                                    Paragraph 14 should be stricken and replaced with the following language:
                                          26             The filing of a Remedies Notice on the Court docket shall be treated as a motion for relief from the
                                                         automatic stay imposed under section 105 or 362(a) of the Bankruptcy Code. Unless and until the
                                          27             Court rules on such motion, the automatic stay shall remain in place as to the DIP Administrative
                                                         Agent and the DIP Lenders, and the DIP Administrative Agent and the DIP Lenders shall not be
                                          28             permitted to exercise any rights and remedies set forth herein, in the DIP Loan Documents or as
                                                         otherwise available at law without further order from the Court.


                                         Case: 19-30088         Doc# 800        Filed: 03/08/19 -Entered:
                                                                                                  17 -    03/08/19 12:58:59                    Page 17 of
                                                                                             22
                                           1          This bankruptcy began as a solvent case, with over $71.4 billion in assets and approximately
                                           2   $51.7 billion in liabilities. Wells Declaration (ECF No. 28) at p. 7. The DIP Lenders’ $5.5 billion
                                           3   in DIP Loans are significant. However, $5.5 billion is just 7.7% of $71.4 billion. The DIP Lenders
                                           4   are oversecured by a factor of thirteen in a solvent case. The DIP Lenders are the only secured
                                           5   creditor in addition to the California Self-Insurers’ Security Fund.       On the other hand, the
                                           6   Committee’s unsecured claims are valued by the Debtors at approximately $30 billion, which is
                                           7   42% of the assets in these cases. Id. at p. 16.
                                           8          Nonetheless, the DIP Lenders’ attempts to control are significant. The Debtors point out
                                           9   that the DIP Credit Agreement does not require “milestones” or allow for the “roll-up” of
                                          10   prepetition debt. Nor should it. But, the DIP Lenders seek control in other ways.
                                          11          For example, the DIP Credit Agreement created the concept of an “Acceptable Plan,” which
B AKER & H OSTE TLER LLP




                                          12   is a plan that provides for indefeasible payment in full of the DIP Obligations. DIP Credit
   A TTORNEYS AT L AW
                           LOS ANGELES




                                          13   Agreement §§ 1.1 & 8.1(n). This provides the DIP Lenders with a seat at the table for plan
                                          14   negotiations, even though the details of the plan will not affect the amount that the DIP Lenders
                                          15   receive. Section 1129 of the Bankruptcy Code requires that the DIP Lenders be paid in full—the
                                          16   extra assurance called for in the DIP Credit Agreement is not a meaningful attempt to mitigate risk,
                                          17   but a veiled attempt to control aspects of the case that otherwise do not concern the repayment of
                                          18   the DIP Obligations.
                                          19          Another example of the DIP Lenders impermissibly asserting control is over the issuance
                                          20   of debt. The DIP Credit Agreement restricts the Debtors’ ability to issue new indebtedness. DIP
                                          21   Credit Agreement § 7.1. This broad restriction is unnecessary because the Debtors would need to
                                          22   obtain Court approval before issuing new debt, at which time the DIP Lenders could object. But,
                                          23   even putting that aside, this restriction provides the DIP Lenders with a veto right over potential
                                          24   exit financing and, at a minimum, a seat at the table. They could potentially keep California from
                                          25   working with the Debtors to issue bonds to pay fire victims as part of a plan of reorganization.
                                          26          The plan negotiations will be full of interested and important parties, including the state of
                                          27   California, the U.S. Trustee’s office, CPUC, FERC, and the Debtors and the unsecured creditors,
                                          28


                                         Case: 19-30088     Doc# 800       Filed: 03/08/19 -Entered:
                                                                                             18 -    03/08/19 12:58:59          Page 18 of
                                                                                        22
                                           1   whose financial interests are actually at stake. The DIP Lenders will only add a loud but largely
                                           2   irrelevant voice to already crowded and potentially contentious negotiations.
                                           3            As one court found when faced with a similar DIP order, which included similar termination
                                           4   events and an automatic lifting of the stay with no court oversight after a termination event:
                                           5            Under the guise of financing a reorganization, the Bank would disarm the Debtor
                                                        of all weapons usable against it for the bankruptcy estate's benefit, place the Debtor
                                           6            in bondage working for the Bank, seize control of the reins of reorganization, and
                                                        steal a march on other creditors in numerous ways. The Financing Agreement
                                           7            would pervert the reorganizational process from one designed to accommodate all
                                                        classes of creditors and equity interests to one specially crafted for the benefit of
                                           8            the Bank and the Debtor's principals who guaranteed its debt. It runs roughshod
                                                        over numerous sections of the Bankruptcy Code. Under its rights of approval and
                                           9            supervision, the Bank would in effect operate the Debtor’s business. The Code
                                                        permits this to be done only by a debtor or trustee. § 1108. All proceeds and rents
                                          10            would go to the Bank or to a collateral account it controls. The bankruptcy estate
                                                        is supposed to receive all proceeds and rents from estate property, subject to cash
                                          11            collateral rights of secured parties. §§ 541(a)(6), 363. And the Bank would have
                                                        the ultimate say over the very goal of this Chapter 11 case, a confirmed plan of
B AKER & H OSTE TLER LLP




                                          12            reorganization. No longer could a plan be confirmed over the Bank's objection
   A TTORNEYS AT L AW




                                                        under the cram-down provisions of § 1129(b)(2)(A). Such a confirmation is a
                           LOS ANGELES




                                          13            “termination event” which gives the Bank the right to foreclose upon all the
                                                        Debtor’s property without further order of court, assuming “no material change in
                                          14            circumstances,” whatever that means. The automatic stay against foreclosure, and
                                                        all questions concerning the Bank’s adequate protection, become irrelevant despite
                                          15            the strictures of § 362.

                                          16   In re Tenney Vill. Co., Inc., 104 B.R. 562, 568 (Bankr. D.N.H. 1989).

                                          17            The Committee submits that all provisions in the DIP Credit Agreement and the Final Order

                                          18   that directly or indirectly give the DIP Lenders control over the plan process should be removed. 11

                                          19

                                          20

                                          21

                                          22

                                          23
                                               11
                                                  The following provisions in the DIP Credit Agreement should be modified as follows: DIP Credit Agreement § 1.1
                                          24   (delete definition of “Acceptable Plan”); DIP Credit Agreement § 2.20 (delete in its entirety); DIP Credit Agreement
                                               § 7.1 (delete “and” in Section 7.1(m), add “;and” at the end of Section 7.1(n), and add as new Section 7.1(o):
                                          25   “Indebtedness of the Loan Parties and their respective Subsidiaries necessary to confirm a chapter 11 plan in the Cases,
                                               irrespective of whether Lenders support the confirmation of such chapter 11 plan”); DIP Credit Agreement § 7.2 (delete
                                          26   “and” in Section 7.2(v), add “;and” at the end of Section 7.2(w), and add as new Section 7.2(x): “Liens to secure any
                                               Indebtedness necessary for the Loan Parties to confirm a chapter 11 plan in the Cases, irrespective of whether Lenders
                                          27   support the confirmation of such chapter 11 plan”); DIP Credit Agreement § 7.8 (“Notwithstanding any other
                                               provisions hereof, except as otherwise contemplated in an Acceptable Plan, engage at any time in any business or
                                          28   business activity …”); DIP Credit Agreement § 8.1(n) (“Events of Default” include “(i) a Chapter 11 Plan shall be filed
                                               by any of the Debtors or confirmed in any of the Cases that is not an Acceptable Plan or (ii)”).


                                         Case: 19-30088        Doc# 800        Filed: 03/08/19 -Entered:
                                                                                                 19 -    03/08/19 12:58:59                     Page 19 of
                                                                                            22
                                           1   III.   The DIP Lenders Cannot Use the DIP Loans to Improve the Position of Their
                                                      Prepetition Unsecured Claims.
                                           2

                                           3          Third, the Committee objects to the Motion to the extent that the DIP Lenders seek to use

                                           4   their position as DIP Lenders to improve the treatment of their prepetition unsecured claims. Eight

                                           5   of the nine DIP Lenders made prepetition loans to the Utility and PG&E Corp. as part of two

                                           6   revolving credit facilities, with a total outstanding amount of approximately $3.1 billion. Chart,

                                           7   supra at pp. 6-7. These revolving credit facilities are unsecured.

                                           8          The Debtors state that the DIP Credit Agreement contains no “roll-up” of the prepetition
                                           9   debt. Based on the Committee’s review of DIP Loan Documents, the Committee has not identified
                                          10   any provision which appears to improve the DIP Lenders’ prepetition unsecured claims.
                                          11          Nonetheless, the Committee is concerned that a DIP lender may seek to improve its position
B AKER & H OSTE TLER LLP




                                          12   on its unsecured debt by virtue of funding the DIP Loans. Any such attempt would be a de facto
   A TTORNEYS AT L AW
                           LOS ANGELES




                                          13   roll-up provision and an attempt to squeeze the Committee. The Committee seeks clarifying
                                          14   language on this point. Language should be added to the Final Order stating that “for the avoidance
                                          15   of doubt, nothing in the Final Order, the Interim Order, or the DIP Credit Agreement shall permit
                                          16   the payment of any obligations owed on account of the prepetition debt held by the DIP Lenders,
                                          17   or permit new guarantees to be executed regarding such debt, and the DIP Lenders are otherwise
                                          18   enjoined from using their status as DIP Lenders to improve the treatment of their prepetition debt.”
                                          19   IV.    The Committee Objects to Additional Provisions of the DIP Facility.
                                          20          Fourth, the Interim Order and the DIP Credit Agreement contain multiple red flags. The
                                          21   Committee requests that the Court reform or eliminate the following provisions:
                                          22          Limitations on the Use of Proceeds. The Interim Order limits the use any of the Debtors’
                                          23   assets that in any way offends the DIP Lenders, including any investigation of anything “adverse
                                          24   in any material respect” to the interests of the DIP Lenders or challenging the DIP Liens. Interim
                                          25   Order at ⁋ 8.
                                          26          This provision could prevent estate professionals from being paid for pursuing sale options
                                          27   that would create competition for a credit bid by the DIP Lenders, or for pursuing limitations on
                                          28   credit bidding to maximize the value of asset sales, which may happen here because the DIP


                                         Case: 19-30088        Doc# 800   Filed: 03/08/19 -Entered:
                                                                                            20 -    03/08/19 12:58:59          Page 20 of
                                                                                       22
                                           1   Lenders are overcollateralized. This limitation also contravenes this Court’s Guidelines for Cash
                                           2   Collateral & Financing Motions & Stipulations, effective Jan. 1, 2016 (“DIP Guidelines”), which
                                           3   state that the Court ordinarily will not approve lender releases or waivers or limitations of the
                                           4   debtor’s right to use cash collateral in the absence of the secured party’s consent. DIP Guidelines
                                           5   §§ E.6 & E.10. This provision should be modified to allow estate professionals to conduct activity
                                           6   in the best interests of the estate, not the DIP Lenders.
                                           7            DIP Lien on Proceeds of Avoidance Actions. The DIP Credit Agreement also grants a DIP
                                           8   Lien on the proceeds of avoidance actions. This is inappropriate. See DIP Guidelines § E.7 (court
                                           9   will not ordinarily approve liens on proceeds of Chapter 5 actions); In re Qualitech Steel Corp.,
                                          10   276 F.3d 245, 248 (7th Cir. 2001) (holding that “courts do not favor using § 364 to give pre-petition
                                          11   lenders security interests in the proceeds of avoidance actions”). No lien or superpriority interest
B AKER & H OSTE TLER LLP




                                          12   should be granted on avoidance actions or their proceeds, and the DIP Lenders should not have any
   A TTORNEYS AT L AW
                           LOS ANGELES




                                          13   control over such actions or the settling of such actions.
                                          14            Ability to Obtain Unsecured Credit. The Debtors cannot meet the requirement for approval
                                          15   of the DIP Credit Agreement under section 364(c) of the Bankruptcy Code without showing that
                                          16   the Debtors were “unable to obtain unsecured credit” before seeking to encumber estate property
                                          17   and provide superpriority liens.12 To state the obvious—the Debtors have no prepetition secured
                                          18   bank debt. Granting an administrative claim under section 364(b), or even a superpriority claim
                                          19   under section 364(c)(1), should itself be sufficient to ensure that the DIP Loans are paid in full in
                                          20   cases where the Debtors purport to be solvent. The Debtors offer no explanation to the contrary.
                                          21            Ability to Pay Administrative Expense Claims. The DIP Credit Agreement provides that
                                          22   the DIP Liens and DIP Superpriority Claims are only subordinate the Carve-Out, which includes
                                          23   payments to estate professionals, but is missing claims for substantial contribution to the estate
                                          24   pursuant to Bankruptcy Code §§ 503(b)(3)(D) and 503(b)(4). Court-approved administrative
                                          25
                                               12
                                                  In re Fleetwood Enters., Inc., 427 B.R. 852, 858 (Bankr. C.D. Cal. 2010), aff’d, 471 B.R. 319 (B.A.P. 9th Cir. 2012)
                                          26   (“The language of § 364(c)(1) is clear enough—a debtor’s authority to obtain unsecured credit under that subsection is
                                               expressly premised on its inability to obtain credit . . . as an allowable administrative expense under § 364(b).”); In re
                                          27   Ames Dep’t Stores, Inc., 115 B.R. 34, 37 (Bankr. S.D.N.Y. 1990) (holding that a court may not approve any credit
                                               transaction under 11 U.S.C. § 364(c) unless the debtor demonstrates that it has reasonably attempted, but failed, to
                                          28   obtain unsecured credit); In re Crouse Group, Inc., 71 B.R. 544, 550 (Bankr. E.D. Pa. 1987) (concluding Debtors had
                                               not “made the requisite exhaustive unsuccessful efforts to obtain credit on terms in accordance with § 364(b)”).


                                         Case: 19-30088        Doc# 800         Filed: 03/08/19 -Entered:
                                                                                                  21 -    03/08/19 12:58:59                      Page 21 of
                                                                                             22
                                           1   expense claims for substantial contribution to the estate should have the same priority as the other
                                           2   claims in the Carve-Out.
                                           3                                            CONCLUSION

                                           4          The Committee requests that the Court enter relief consistent with this Response as it deems

                                           5   just and proper.

                                           6    Dated:    March 8, 2019                   Respectfully submitted,

                                           7

                                           8                                              BAKER & HOSTETLER LLP

                                           9
                                                                                          By:     /s/ Cecily A. Dumas
                                          10                                                      Cecily A. Dumas

                                          11                                              Proposed Attorneys for Official Committee of Tort
                                                                                          Claimants
B AKER & H OSTE TLER LLP




                                          12
   A TTORNEYS AT L AW
                           LOS ANGELES




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28


                                         Case: 19-30088     Doc# 800      Filed: 03/08/19 -Entered:
                                                                                            22 -    03/08/19 12:58:59          Page 22 of
                                                                                       22
